motion. Because Luna fails to provide this court with an adequate record
                to review his claims, we decline to consider them, and we
                            ORDER the judgment of conviction AFFIRMED.'




                                                                                    , J.



                cc:   Hon. Elliott A. Sattler, District Judge
                      Douglas A. Nutton
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                       'Luna's fast track statement fails to comply with NRAP 3C(h)(1) and
                32(a)(4) because it is not double-spaced. We caution counsel that future
                failure to comply with the formatting requirements when filing briefs with
                this court may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A